Title: From George Washington to William Thornton, 9 November 1795
From: Washington, George
To: Thornton, William


          
            Sir,
            Philadelphia 9th Novr 1795.
          
          I have been favoured with your letter of the 1st instt and thank you for the explanations & details given therein. I must however decline giving any decisive opinion on the matter referred to me, by the Board, for the reasons which have been briefly stated in my official letter to it—to which others might have been added, but the pressure of business at this time would not allow me to be more diffusive—and must plead my excuse for not enlarging to you.
          In a decision on the case wch has been referred to me, much will depend upon the real abilities of Mr Hadfield—of which I have no adequate knowledge. If he is the man of science he is represented to be, and merits the character he brings; if his proposed alterations can be accomplished without enhancing the expence or involving delay; if he will oblige himself to carry on the building to its final completion; and if he has exhibited any specimens of being a man of industry and arrangement I should have no hesitation in giving it as my opinion that his plan ought to be adopted—otherwise, his mortification will be great—and it would, in a manner, be defeating the purposes of his coming hither. On the other hand, if there be any cause to suspect him of ignorance—or misrepresentation much caution, & strict investigation ought to be used. With esteem I am—Sir Your obedt Hble Servt
          
            Go: Washington
          
        